Judgment, Supreme Court, New York County, rendered December 8, 1972, convicting defendant, upon his plea of guilty, of attempted robbery in the third degree and sentencing him to a State reformatory, unanimously reversed, on the law, as a matter of discretion and in the interest of justice, the sentence vacated, and the case remanded for resentence in accordance with the promise made. On the record before us it clearly appears that an inducement for defendant’s plea was the promise of a sentence which would not exceed three years. The sentence imposed, however, may require appellant’s incarceration for a period of four years. (Penal Law, §§ 75.00, 75.10.) Since this was not in accord with the plea bargain, the matter must be returned for fulfillment of the sentence promise. (Santobello v. New York, 404 U. S. 257; People v. Griffith, 43 A D 2d 20.) Concur — Nunez, J. P., Kupferman, Murphy, Tilzer and Moore, JJ.